Title: To George Washington from Robert Stewart, 25 January 1769
From: Stewart, Robert
To: Washington, George



My Dear Colo.
Kingston in Jamaica Janry 25th 1769

I was some weeks out of Town for the benefit of my Health, which I seldom enjoy here, on my return to this place I had the immense pleasure to receive both your Affectionate and most acceptable Favors of the 5th August via Barbados and of the 1st Novemr under Cover from my Friend Mr Jameison from Norfolk breathing those Sentiments of real Friendship which I have on all occasions had the happiness to experience by which I think myself greatly hond and which I will ever deem one of the most happy and valueable acquisitions I made in Life, the kind manner in which you are pleased to enter into my present situation and the fears you apprehend on my accot from the nature of this Climate at once evince the warmth of your regard and the rectitude of your opinion, which from a great variety of

instances in the course of that agreeable part of my Life in which I had the honor and very great satisfaction to Serve under your Orders I ever found supported by those powerfull reasons that are the certain marks of real Genius and a solid Judgement which seldom unite in one person; The Physician who I have chiefly employ’d in this Island (where I in general have been Sick and at best rather enjoy the absence of pain than good Health) has given it as his opinion that a perfect Recovery from my Bilious Disorder with which I am so much afflicted is not to be hoped for but in a Cold Climate, I have therefore resolved to embark for England the first good opporty after the vernal Equinox and tho. my Constitution is much injured I have hopes given me that my native air exercise and a proper Regimen will in time effect the re:establishment of my Health, the deprivation of which in a great measure destroys the relish of most other enjoymts, you see by my dwelling so long upon this disagreeable Subject how much an Invalid I am—I sometime ago wrote for leave to appoint a Depy but should it not come in Time the Governor can on such an emergency grant 12 Months leave of absence and for that time appoint a Depy who I hope to get confirm’d in London in which event I can be able to save more from the part I shall receive than from the whole Emoluments of my Office if I continue in this very expensive & to me disagreeable place, whenever I get my Affairs settled in London I propose to retire either to the Highlands of Scotland or to the South of France as the Physicians shall direct till I can recover my Health and get clear of the heavy Burthen my long and very expensive attendance unavoidably brought me under, this I hope to accomplish in about four years and then I flatter myself with the pleasing hope of passing the Eveng of my Life with some degree of independence & comfort in that dear Country call’d Old England which I must confess I would prefer to all others—I observe with the utmost Gratitude that you have Drawen only for the Principal of the Money you was generously Pleased to advance for me! I really want words to convey the Ideas of what I feel on this Noble Act and fresh mark of your uncommon Friendship, I pray Heaven may one day or other enable me to demonstrate by actions what words can so imperfectly express in the mean time accept my dear Friend of my most Gratefull Thanks.

The accots you indulge me with of some of the Officers of the Virginia Regiment are very pleasing, I often think of that Corps who ow’d it’s distinguished Character to your Military Talents with uncommon satisfaction tho. blended with much regret from the situation of many of its brave Officers, who certainly have not been rewarded in any degree adequate to their Merit and uncommon Sufferings, I think without vanity we can assert that there never was and very probably never will be such another Provincial Regimt. I am truely glad that honest Weedon (for whom I have a great regard) is well and still maintains the same happy flow of Spirits and Joyous turn for which he was always remark’d what is become of your Secretary Mr Kirkpatrick whose lively Conversation and very Elegant Letters have so often made me happy? I see Mercer is appointed Lt Govr of N. Carolina but I do not yet learn whether it’s intended as a real advantage or a mere Feather—I observe with great pleasure that you prosecute your great and arduous undertaking on the Dismal Swamp, I most sincerely wish that your most sanguine hopes may be fully gratified which would produce the most desirable end of encreasing that Fortune which you so highly deserve & at the same time shew the Colonists what enterprise & perseverance can effect—The discontents and heartburnings which were some time ago rekindled in the Continental Colonies and which were once likely to be productive of very serious consequences gave me great uneasiness, But as that Subject has been so much & often handled by the most masterly pens it would be extreme presumption in me to say any thing upon it, especially to so excellent a Judge who is so immediately interested as you are, I hope and very earnestly wish that Parliament may hit upon some happy expedient that will put all to rights again.
I am astonish’d how my Letters to you from London could have miscarried I generally sent Jack (your old Courier) who still lives with me to the Virginia Coffee House with them, for I very seldom went into the City which I hate, and Mercer can tell you how often I lamented the great misfortune of not hearing from you, tho’ by incessant enquires I frequently had the great pleasure to hear of you. To recapitulate the various Planns I form’d to continue a Soldier and the infinite pains I took at different times to get into the Service of the East India Compy, of Portugal

and at length of even Russia, the numberless incidents that concurr’d at different Periods to thwart my views and to destroy sometimes the fairest Prospects would fill a large Vol: that even to you who is pleased to interest yourself in so Friendly a manner would prove insupportably tedious and insipid, however as you shew an inclination to be informd how I was disappointed in my Expedition to the Island of St John Please know that after reiterated Applications, after the Strongest assurances of Success, either a change of Ministers or Measures for in the Course of our attendance there was no less then five different Lords presided at the Board of Trade constantly blasted our hopes for upwards of three years, in which time however the Island was Survey’d and laid off in Lots of Twenty thousand Acres each, a magnificent Plan of the whole on which each Lot was mark’t & Numd was sent by the Surveyor General to the above Board and the Council at length determind that the Lots should be Drawn for by the different Memorialists at the Board of Trade & in presence of the Lords of that Board, by way of Lottery, however they added so great a number to the original Claimts, that very few got more than half a Lot and some not 1/10th—Capt. Allanby late of the Navy a Gentleman of a considerable Landed Property in the N. of England and I had the good Fortune to Draw one of the best Lots between us, lying on the principal Harbour, he, his Lady and Family goes over there next Spring but I dread that my inability of settling my ten thousand Acres, and pressing demands to pay off old Scores will force me to Sell it for a trifle, the great number that were by Ministerial Interest admittd without any Just claim disgusted several of Rank & Fortune for whom I was to have acted and made them relinquish their pretensions—I am one of those Officers who have commenced a Suit against the Great Rhansler of new York for a considerable part of his Estate in that Province, where I understand it is given against us, which indeed we expected, but make no doubt of it’s being given in our favour by the King & Council, I was very active in this affair (in the course of which three Changes happen’d in Administration⟨)⟩ however we with infinite pains got it pass’d the Board of Trade and afterwards the Council and at length got the Lords of the Treasury to agree that the Suit should be carried on at the Expence of the Crown a point of vast importance to half Pay Officers who had to Cope

with a man of a vast Estate, which he and his Fore Fathers have long possess’d. We likewise obtain’d a Royal Instruction to the Govr & Attorney Genl of new York to prosecute the Suit with vigour & in the event of its being given against us to appeal forthwith, But procuring the Surveys, Copies of all the different Gra⟨nts⟩ Vouchers &Ca likewise defraying the Expences of the Officers employ’d in that Service and an infinite detail of Contingences cost a great deal of Money each pays according to his Rank I pay at Lt Colo. and consequently in case of Success will receive five thousand Acres, My Rank tho’ well known to be in your Regimt (I carefully avoided calling it a Provincial Corps) was never in the least objected to, either by any of those Great Boards nor by any of the Officers adventurers in this uncommon undertaking, the Lands are situated on the Banks of the River Hudson between the Cities of N. York & Albany, and a great part of them highly cultivated—I have been often told in London that I was Virginia mad, I fear you will begin to think that I am become Land mad but even should we miscarry which is exceedingly improbable I will in a few years get over it, and in case of Success I shall soon be reliev’d from my present Difficulties.
Your old Acquaintance Docr Cockburn has been Dead some time, his widow is in the Country but I on rect of yours immediatly waited on his Son and had the pleasure of delivering yours and your Lady’s Message he herewith sends you a Letter.
Here we have nothing new or entertaining and as we have our News from the same Source with you it is almost impossible we can ever transmit you any, should no opporty offer soon from your River for this Island I beg you will do me the honr to write to me at London under Cover to Lauchlin Macleane Esqr. Queen Ann Street, Cavendish Square, Macleane is now become a Member of the British Senate and can in a great degree enable us to carry on an uninterrupted Correspondence whatever part of Europe I may be in than which nothing can be more agreeable to me.
I beg you will do me the honor to present my humble Respects to Mrs Washington in the warmest strain of affectionate Gratitude—where are her Children? if in England I beg to know what place? that I may have the pleasure of waiting on them and paying them every degree of Respect and attention in my

power—I ought now my dear Colo. to appologize for the tiresome length, inaccuracy and want of arrangement in the above Scrawl all I have to say is, that I cannot write you a short Letter tho’ hurried and that I know, that I am writing to a kind indulgent Friend who has always cherish’d my intentions and overlook’d my weaknesses—May Heaven Bless my Dear Colo. with every thing you desire or that can make you happy, even a distant Accot of which will constitute a very essential part of mine, I ever am with the strongest Regard and most Exalted Esteem My Dear Sir Your unalterably Affect Most Obliged and Faithfull hble Servt

Robert Stewart


Since writg the above I have sent three different Times without Success for Dr Cockburn’s Letter the Masr of the Vessel will wait no longer, if any comes will forward it by next oppy.

